Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 30, 2007                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  131035                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  HARVEY GRACE,                                                                                                       Justices
           Plaintiff-Appellant,
  v                                                                 SC: 131035
                                                                    COA: 257896
                                                                    Oakland CC: 2002-045572-NM
  BRUCE LEITMAN and BRUCE
  LEITMAN, P.C.,
            Defendants-Appellees.

  _________________________________________/

         On March 6, 2007, the Court heard oral argument on the application for leave to
  appeal the March 16, 2006 judgment of the Court of Appeals. On order of the Court, the
  application is again considered, and it is GRANTED. The parties shall include among
  the issues to be briefed: (1) whether Simko v Blake, 448 Mich. 648 (1995), recognized a
  "judgment" exception to legal malpractice liability that operates independently of the
  standard of care, unlike the malpractice standards for other professions; (2) if not,
  whether this Court should recognize such an exception; and (3) how would such an
  "attorney judgment rule" operate in practice; and (4) under what circumstances could a
  claimed exercise of "judgment" be successfully challenged.

         The State Bar of Michigan, the Criminal Defense Attorneys of Michigan, the
  Insurance Institute of Michigan, and the Michigan Insurance Federation are invited to file
  briefs amicus curiae. Other persons or groups interested in the determination of the
  issues presented in this case may move the Court to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 30, 2007                      _________________________________________
           d0327                                                               Clerk